[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1869

                        UNITED STATES,

                          Appellee,

                              v.

                     ARTHUR J. ALBANESE,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF RHODE ISLAND

     [Hon. Francis J. Boyle, Senior U.S. District Judge]                                                                   

                                         

                            Before

                     Selya, Circuit Judge,                                                     
                  Cyr, Senior Circuit Judge,                                                       
                  and Boudin, Circuit Judge.                                                       

                                         

Robert G. Levitt on brief for appellant.                            
Sheldon  Whitehouse,  United  States  Attorney,  and  Margaret  E.                                                                              
Curran, Assistant United States Attorney, on brief for appellee.              

                                         

                      December 10, 1997
                                         

     Per Curiam.   Upon careful  review, we find no  merit in                           

any of defendant's counseled   or pro se  arguments.  As  the

district   court  concluded,  there   were  no   grounds  for

resentencing   defendant  under   18  U.S.C.      3582(c)(2).

Defendant's  10-year  mandatory  minimum  sentence  under  21

U.S.C.    841(b)(1)(B) was proper considering the entire 8.98

grams of the cocaine base mixture in  his possession, whether

that mixture was "cut or uncut,  pure or impure."  Chapman v.                                                                      

United  States,  500  U.S.  453,  461 (1991).    The  amended                          

commentary to U.S.S.G.   2D1.1 made no difference here.  

     Affirmed.  See 1st Cir. Loc. R. 27.1.                               

                             -2-